PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bala et al.
Application No. 16/866,951
Filed: 5 May 2020
For: Intelligent Alert Suppression
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.313(c)(2), filed September 20, 2021, to withdraw the above-identified application from issue after payment of the issue fee. 

The petition is DISMISSED AS MOOT.

Unfortunately, the petition was not referred to the appropriate deciding official for decision until after the issuance of this application into a patent.  However, petitioner’s attention is directed to 37 CFR 1.313(d), which states:


A petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue.  (Emphasis added) 


Therefore, as the case has now issued, the petition to withdraw from issue cannot be granted.

The request for continued examination (RCE) filed concurrently with the petition is improper in view of the issuance of this application into a patent and will not be processed.  Accordingly, the $1,360 filing fee and the $140 petition fee submitted are unnecessary and will be refunded in due course.  











The Information Disclosure Statement has been made of record in the file of the above-identified application without further consideration.  See 37 CFR 1.97(i).

Telephone inquiries should be directed to Terri Johnson at (571) 272-2991.




/TERRI S JOHNSON/Paralegal Specialist, OPET